      Case 2:20-cv-00205-KJM-AC Document 32 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                   No. 2:20-cv-0205 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    D. WOODFILL, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The court entered judgment on December 16, 2020, following which

19   plaintiff file a motion for relief from judgment and motion for appointment of counsel. ECF No.

20   29. The matter was referred to a United States Magistrate Judge as provided by 28 U.S.C.

21   § 636(b)(1)(B) and Local Rule 302.

22           On January 28, 2021, the magistrate judge filed findings and recommendations, which

23   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

24   and recommendations were to be filed within fourteen days. ECF No. 30. Plaintiff has filed

25   objections to the findings and recommendations, which this court has reviewed. ECF No. 31.

26   The court notes that the substance of the objections is presented in Spanish. As the magistrate

27   judge correctly noted in her findings and recommendations, in this civil case filings must be

28   /////
                                                          1
     Case 2:20-cv-00205-KJM-AC Document 32 Filed 04/01/21 Page 2 of 2


 1   presented to the court in English. It is plaintiff’s obligation to present a translation into English;
 2   there is no exception to these requirements for extraordinary circumstances.
 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 4   court has conducted a de novo review of the file. Having reviewed the file, the court finds the
 5   findings and recommendations to be supported by the record and by the proper analysis.
 6           Accordingly, IT IS HEREBY ORDERED that:
 7           1. The findings and recommendations filed January 28, 2021, ECF No. 30, are adopted in
 8   full; and
 9           2. Plaintiff’s motion for relief from judgement, ECF No. 29, is denied.
10   DATED: March 31, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
